Hill, Justice.
The trial court entered a permanent injunction against appellant on July 3, 1975. On September 29, 1975, appellee filed application for contempt against appellant. After responsive pleadings were filed and a hearing, the trial court, within the term at which the permanent injunction was issued, declared appellant to be in contempt of the July 3 injunction, amended it so as to describe the property involved by metes and bounds, and enjoined the appellant from violating the permanent injunction as amended.
Although appellant was declared to be in contempt of the July 3 order, no sanction, by means of fine, confinement or otherwise, was imposed. The amended order provided that appellant could purge himself of contempt by obeying the injunction as amended.
Appellant enumerates error as follows: In finding him to be in contempt; in amending the permanent injunction; in granting the interim interlocutory restraining order and temporary injunction prior to July 3; and in holding that appellant’s counterclaim to the *526application for contempt seeking to enforce an alleged oral lease of the property involved, made after July 3, would entitle appellant to damages only.
Argued January 13, 1976
Decided March 11, 1976
Rehearing denied March 25 and April 2, 1976.
John S. Boswell, Sr., for appellant.
Bennett & Wisenbaker, Reginald C. Wisenbaker, for appellee.
As we read the amended order, appellant was found to be in contempt of the July 3 order, not the amended order as appellant contends.
In answer to the application for contempt, appellant admitted violating the order of July 3. The court did not err in amending the order within the term at which it was rendered. The remaining enumerations of error show no ground for reversal.

Judgment affirmed.


All the Justices concur.